

116 HR 7150 IH: COPS Accountability Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7150IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Stanton introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the use of body cameras for law enforcement officers as a condition of eligibility for COPS ON THE BEAT grants, and for other purposes.1.Short titleThis Act may be cited as the COPS Accountability Act of 2020. 2.Body camera requirement for COPS ON THE BEAT grantsIn order to be eligible for a grant under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381 et seq.), a State, unit of local government, and Indian tribal government shall—(1)in the first fiscal year that begins after the date of enactment of this Act, have in place a plan to implement the requirement under paragraph (2); and(2)in the second fiscal year that begins after the date of enactment of this Act, require uniformed law enforcement officers with the authority to conduct searches and make arrests to wear a body camera while on duty, for not less than 25 percent of such law enforcement officers of the jurisdiction; and(3)beginning in the third fiscal year that begins after the date of enactment of this Act, require uniformed law enforcement officers with the authority to conduct searches and make arrests to wear a body camera while on duty, for not less than 50 percent of such law enforcement officers of the jurisdiction.3.ReportOn an annual basis, the Attorney General shall submit to the Committees on the Judiciary of the House of Representatives and of the Senate a report on the compliance of jurisdictions with the conditions on eligibility for grants described in section 2 during the previous fiscal year. 